      Case 1:20-cr-00228-MHC-JKL Document 235 Filed 09/16/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


UNITED STATES OF AMERICA                   )
                                           )     CRIMINAL ACTION NO.
                                           )
 V.                                        )     1:20-cr-228-MHC-JKL
                                           )
MAURICE FAYNE                              )


                           NOTICE OF APPEAL

      Notice is hereby given that Maurice Fayne hereby appeals to the

Eleventh Circuit Court of Appeals the judgment entered on September 16,

2021, by the Honorable Mark H. Cohen (Doc. 231) in the United States

District Court for the Northern District of Georgia.

      Dated: This 16th day of September, 2021.

                                    Respectfully submitted,

                                    /s/ Leigh Ann Webster
                                    Leigh Ann Webster
                                    Georgia Bar No. 968087
                                    Attorney for Maurice Fayne

STRICKLAND WEBSTER, LLC
830 Glenwood Ave
Suite 510-203
Atlanta, Georgia 30316
Telephone: (404) 590-7967
law@stricklandwebster.com
     Case 1:20-cr-00228-MHC-JKL Document 235 Filed 09/16/21 Page 2 of 2




                       CERTIFICATE OF SERVICE

      I served this document today by filing it using the Court’s CM/ECF

system, which automatically notifies the parties and counsel of record.

      Dated: This 16th day of September, 2021.

                                    Respectfully submitted,

                                    /s/ Leigh Ann Webster
                                    Leigh Ann Webster
                                    Georgia Bar No. 968087
                                    Attorney for Maurice Fayne


STRICKLAND WEBSTER, LLC
830 Glenwood Ave.
Suite 510-203
Atlanta, GA 30316
Telephone: (404) 590-7967
law@stricklandwebster.com
